Citation Nr: 0800068	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  94-34 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for cutaneous candidiasis, tinea cruris, and tinea corporsis, 
for the period prior to November 23, 2005. 

2.  Entitlement to an increased disability rating for 
cutaneous candidiasis, tinea cruris, and tinea corporsis, 
rated as 10 percent disabling from November 23, 2005.

3.  Entitlement to an effective date earlier than March 1, 
2002, for the grant of service connection for fibromyalgia.

4.  Entitlement to an initial disability rating in excess of 
20 percent for fibromyalgia.

5.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the thoracic 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION


The veteran served on active duty from November 1990 to May 
1991, with four months prior active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas. 

A February 1995 rating decision granted the veteran's claim 
of entitlement to service connection for cutaneous 
candidiasis, tinea cruris, and tinea corporsis, and assigned 
a noncompensable initial disability evaluation, effective May 
23, 1991.  

A December 2004 rating decision granted service connection 
for fibromyalgia and assigned a 20 percent disability 
evaluation, effective March 1, 2002.

A January 2006 rating decision granted the veteran a 10 
percent staged disability rating for his service-connected 
cutaneous candidiasis, tinea cruris, and tinea corporsis, 
effective from November 23, 2005.  The veteran has not 
indicated that he is satisfied with this evaluation.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993) (even if a rating is 
increased during the pendency of an appeal, a veteran is 
presumed to be seeking the highest possible rating, unless he 
expressly indicates otherwise).

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the veteran's 
pending claims for an earlier effective date for the grant of 
service connection for fibromyalgia, for an initial 
evaluation in excess of 20 percent for his fibromyalgia, and 
for an initial evaluation in excess of 10 percent for his 
degenerative joint disease of the thoracic spine.  So, 
regrettably, these claims are being remanded to the RO via 
the Appeals Management Center (AMC).  VA will notify him if 
further action is required on his part.


FINDINGS OF FACT

1.  From May 23, 1991 to November 22, 2005, the veteran's 
skin disorder was manifested by scaling and itching.

2.  Since November 23, 2005, the veteran's skin disorder has 
caused scaling and itching over 2 percent of the total body 
surface area and 5 percent of the visible area of his arms.


CONCLUSIONS OF LAW

1.  The criteria are met for an initial rating of 10 percent 
for cutaneous candidiasis, tinea cruris, and tinea corporsis, 
for the period prior to November 23, 2005.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Codes 7806, 7813 
(2001).

2.  The criteria are not met for a disability rating higher 
than 10 percent for cutaneous candidiasis, tinea cruris, and 
tinea corporsis, for the period from November 23, 2005.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Codes 
7806, 7813 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

As the February 1995 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
cutaneous candidiasis, tinea cruris, and tinea corporsis, 
such claim is now substantiated.  As such, his filing of a 
notice of disagreement as to the February 1995 determination 
does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as to 
the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§  5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.
  
The statement of the case (SOC) and supplemental statements 
of the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (DC) for the veteran's skin 
disability, and included a description of the rating formulas 
for all possible schedular ratings under those diagnostic 
codes.  The appellant was thus informed of what was needed 
not only to achieve the next-higher schedular rating, but 
also to obtain all schedular ratings above the disability 
evaluations that the RO had assigned.  

July 2004 and November 2005 VCAA letters explained the 
evidence necessary to substantiate the claims for increased 
ratings, and how disability ratings are determined for 
service-connected disorders.  He was also advised of the 
division of responsibility between him and VA in obtaining 
such evidence, and was requested to provide information and 
evidence in his possession pertinent to the appeal to VA.  

These letters discussed the law pertaining to the assignment 
of an effective date in compliance with Dingess/Hartman.  
Hence, the Board is not precluded from adjudicating herein 
that an increased rating is warranted for the period prior to 
November 23, 2005.  Further, because the instant decision 
denies the veteran's claim for increased disability rating 
for the period from November 23, 2005, no effective date will 
be assigned.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540 (1991) .

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the claims have been readjudicated 
thereafter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
reports of VA post-service treatment, as well as reports of 
VA examinations.  Additionally, the claims file contains the 
veteran's statements in support of his claims.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claims for increased disability evaluations.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at other times during the course of his appeal.



Analysis

After the veteran filed his claim for an increased disability 
rating for his skin disability, the regulations pertaining to 
the evaluation of skin disorders were amended, effective 
August 30, 2002.  Where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  See Green v. Brown, 10 Vet. App. 111, 116-119 (1997); 
see also 38 U.S.C.A. § 5110(g) (West 2002) and 38 C.F.R. 
§ 3.114 (2006).  Therefore, the Board must evaluate the 
veteran's claims for increased ratings under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claims, if indeed one is more favorable 
than the other.  However, for any date prior to August 30, 
2002, the Board cannot apply the revised regulations.  

According to the regulations, the previous and current 
versions of Diagnostic Code 7813 states that dermatophytosis 
is to be rated as disfigurement of the head, neck, or face 
(Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), 
or dermatitis (Diagnostic Code 7806), depending on the 
predominant disability.  As the veteran's predominant 
disability manifests itself by skin irritation, the disorder 
is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806.

Prior to August 30, 2002, Diagnostic Code 7806, provided a 
noncompensable evaluation for eczema with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent disability evaluation was 
warranted for eczema with exfoliation, exudation, or itching 
involving an exposed surface or extensive area.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).  A 30 percent 
disability evaluation was assigned under this Code for eczema 
with constant exudation or itching, extensive lesions, 
or marked disfigurement.  Id.

Effective from August 30, 2002, Diagnostic Code 7806 provides 
a noncompensable evaluation for dermatitis or eczema 
involving less than 5 percent of the entire body, or less 
than 5 percent of exposed areas affected, and no more than 
topical therapy was required during the prior 12-month 
period.  A 10 percent disability evaluation is assigned if 
there is dermatitis or eczema of at least 5 percent of the 
entire body, but less than 20 percent of the entire body, or 
at least 5 percent, but less than 20 percent of the exposed 
affected areas, or intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the prior 12-month period.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2007).  For the next higher 30 percent disability 
evaluation, there must be dermatitis or eczema over 20 to 40 
percent of the body or 20 to 40 percent of the exposed areas 
affected, or systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly during the prior 12-
month period.  Id.  

The Board has carefully considered the relevant evidence of 
record and finds that, for the reasons and bases set forth 
below, the veteran's cutaneous candidiasis, tinea cruris, and 
tinea corporsis most closely approximates the criteria for a 
10 percent disability evaluation for both rating periods, 
prior to, and from, November 23, 2005.  See 38 C.F.R. 
§ 4.118, DC 7806 (2001 & 2007).

In reviewing the former and current rating criteria in 
relation to the evidence for consideration, the Board finds 
that the veteran's disability picture for the period prior to 
November 23, 2005 was more severe than currently evaluated, 
and that a 10 percent, but no higher, disability evaluation 
was warranted.  In this regard, the objective clinical 
evidence of record shows that he experienced itching and 
scaling, but without extensive lesions, constant exudation, 
or marked disfigurement.  Furthermore, he did not have 
systemic or nervous manifestations, and the topical lotions 
prescribed apparently provided measurable relief of his 
itching.  In addition, there was no evidence his skin 
disorder caused crusting or ulceration.  Moreover, the 10 
percent disability rating takes into account involvement of 
exposed surfaces.  Thus, the severity of his symptomatology 
is most commensurate with a 10 percent rating for the period 
prior to November 23, 2005, under the former and current 
rating criteria, as applicable.

For the period since November 23, 2005, the veteran is not 
entitled to a disability rating in excess of 10 percent for 
his cutaneous candidiasis, tinea cruris, and tinea corporsis.  
In this regard, the Board observes that the objective 
clinical evidence of record does not show that the veteran's 
skin disability affects 20 percent or more of his body or 
that the veteran's skin disability requires systemic therapy 
involving corticosteroids.  While the Board acknowledges that 
the veteran has macular lesions on his arms and heavy 
pigmentation of dry, scaly skin on his crotch and sacrum, his 
skin disability does not require immune suppression.  In 
fact, the veteran reports using topical medications only for 
his disorder.  Further, the veteran's skin disability 
involved only 1 percent of his entire exposed body, and no 
more than 5 percent of the exposed affected areas, namely his 
arms.  (See November 2005 VA examination report.)  In fact, 
his skin disability only affected 1 percent of his whole 
body.  As such, the veteran's symptomatology most closely 
fits within the criteria for the currently assigned 10 
percent disability evaluation.

Finally, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional 
and unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, there has been no 
showing by the veteran that his skin disability causes marked 
interference with his employment (that is, beyond that 
contemplated by his current schedular rating) or necessitated 
frequent periods of hospitalization so as to render 
impractical the application of the regular rating schedule 
standards.  Rather, it appears from the record that he has 
not missed any time from work due to this disability, nor has 
he required any hospitalization or prolonged treatment for 
it, much less on a frequent basis.  So there are no grounds 
for referring this case to the Director of VA's Compensation 
and Pension Service for extra-schedular consideration.  See, 
e.g., Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that, with resolution of doubt 
in the veteran's favor, the evidence supports a 10 percent 
initial rating, throughout the rating period on appeal, for 
his cutaneous candidiasis, tinea cruris, and tinea corporsis, 
and no higher.  38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to a 10 percent initial disability rating, for 
the period prior to November 23, 2005, for cutaneous 
candidiasis, tinea cruris, and tinea corporsis is granted, 
subject to the applicable law governing the award of monetary 
benefits.

Entitlement to a rating higher than 10 percent for cutaneous 
candidiasis, tinea cruris, and tinea corporsis, for the 
period from November 23, 2005, is denied.


REMAND

The RO has not complied with the Board's August 2005 remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(holding that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with 
the remand orders).  

The Board's prior, August 2005, remand directed the RO to 
issue a statement of the case as to the issue of entitlement 
an earlier effective date for the grant of service connection 
for fibromyalgia, as well as to the issue of entitlement to 
an initial disability evaluation in excess of 20 percent for 
fibromyalgia.  In this regard, the Board again points out 
that the December 2004 rating action granted the veteran's 
claim for service connection for fibromyalgia, effective from 
March 1, 2002.  In January 2005, the veteran submitted a 
notice of disagreement with respect to the March 1, 2002 
effective date, and the initial 20 percent disability rating 
assigned.  Since there has been an initial RO adjudication of 
a claim and a notice of disagreement, the claimant is 
entitled to a statement of the case, and the current lack of 
a statement of the case is a procedural defect requiring 
remand.  See 38 U.S.C.A. § 7105 (West 2005); 38 C.F.R. 
§ 20.200 (2007); see also Manlincon v. West, 12 Vet. App. 238 
(1999).

In addition, in September 2005, the RO implemented the 
Board's August 2005 decision, granting entitlement to service 
connection for degenerative joint disease of the thoracic 
spine.  The RO assigned a 10 percent initial disability 
rating, effective May 23, 1991.  In November 2005, the 
veteran submitted a notice of disagreement with the 10 
percent disability evaluation assigned by the RO for his 
thoracic spine disability.  This constitutes a timely notice 
of disagreement (NOD) with the RO's September 2005 decision.  
So this claim must be remanded to the RO for issuance of a 
statement of the case (SOC).  See Manlincon, supra.  The 
appellant also must be given an opportunity to perfect an 
appeal to the Board concerning this additional issue by 
submitting a timely substantive appeal (e.g., a VA Form 9 or 
equivalent statement).  See 38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, the appeal is remanded to the RO (via the AMC) 
for the following development and consideration:

The RO must provide the veteran a 
statement of the case with respect to his 
claims for an effective date prior to 
March 1, 2002 for the grant of service 
connection for fibromyalgia, entitlement 
to an initial evaluation in excess of 20 
percent for fibromyalgia, and entitlement 
to an initial disability rating in excess 
of 10 percent for degenerative joint 
disease of the thoracic spine.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
these issues to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  

If a timely substantive appeal is not 
filed, the claims should not be certified 
to the Board.  If a substantive appeal is 
filed, the claims, subject to current 
appellate procedures, should be returned 
to the Board for further appellate 
consideration, as appropriate.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


